Exhibit 10.5

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

WHEREAS, this Amended and Restated Employment Agreement (the “Agreement”) is
entered into on January 14, 2018 and effective as of January 1, 2018 (the
“Effective Date”) by and between Fate Therapeutics, Inc. (the “Company”) and
J. Scott Wolchko (the “Executive”) as President and Chief Executive Officer of
the Company (“CEO”); and

WHEREAS, except with respect to the Proprietary Information and Invention
Assignment Agreement attached hereto as Exhibit A (the “Employee NDA”), the
Company’s 2013 Stock Option and Incentive Plan (the “Plan”) and any applicable
agreements under the Plan (the “Equity Documents”), this Agreement supersedes,
amends and restates in all respects all prior agreements and understandings
between the Executive and the Company regarding the subject matter herein,
including that certain Employment Agreement, dated January 12, 2016, by and
between the Executive and the Company and any other employment agreements (the
“Superseded Employment Agreements”).

NOW THEREFORE, for the mutual promises contained herein and other good and
valuable consideration, the Parties hereby agree as follows:  

1.Employment.  The Company and the Executive desire that their employment
relationship be governed by this Agreement commencing as of the Effective Date
and continuing in effect until terminated by either party in accordance with
this Agreement. The Executive’s employment with the Company will continue to be
“at-will,” meaning that the Executive’s employment may be terminated by the
Company or the Executive at any time and for any reason subject to the terms of
this Agreement. If the Executive’s employment with the Company is terminated for
any reason, the Company shall pay or provide to the Executive (or to the
Executive’s authorized representative or estate) any earned but unpaid base
salary through the date of such termination, earned but unpaid bonus for the
calendar year prior to the year of such termination, unpaid expense
reimbursements, accrued but unused vacation, and vested benefits the Executive
may have under any employee benefit plan of the Company (the “Accrued Benefit”),
in addition to any other payments required under this Agreement. The Accrued
Benefit shall be paid within the time period required by law but in no event
later than 30 days after such termination.

2.Duties. The Executive will serve as President and Chief Executive Officer of
the Company (the “CEO”) and will have such powers and duties as may from time to
time be prescribed by the Company’s Board of Directors (the “Board”). While the
Executive is employed as the CEO, the Board (or a committee thereof) shall
nominate the Executive for election by the stockholders as a member of the
Board. The Executive shall devote the Executive’s full working time and efforts
to the business and affairs of the Company and not engage in any other business
activities without prior written approval by the Board, which approval shall not
be unreasonably withheld. Notwithstanding the foregoing, the Executive may
engage in religious, charitable or other community activities as long as such
services and activities do not interfere with the Executive’s performance of the
Executive’s duties to the Company. Upon the ending of the Executive’s
employment, unless otherwise agreed to by the Company and the Executive, the
Executive shall immediately resign from the Board as well as from any other
Company positions to which the Executive was elected or appointed in connection
with the Executive’s position as CEO.

1

--------------------------------------------------------------------------------

 

3.Compensation and Related Matters.

(a)Base Salary.  The Executive’s initial annual base salary is $516,000, which
is subject to review and redetermination by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) from time to time. The
annual base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary will be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.

(b)Incentive Compensation.  The Executive is eligible to receive annual
incentive compensation, to be paid on an annual basis, as determined by the
Board or the Compensation Committee from time to time in accordance with the
Company’s Amended and Restated Senior Executive Incentive Bonus Plan or any
subsequent plan in effect from time to time. The Executive’s initial target
annual incentive compensation shall be 50% of the Executive’s Base Salary. Any
such incentive compensation shall be paid no later than March 15 of the year
following the year to which such compensation relates.

(c)Employee Benefits.  The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement currently
maintained or which may, in the future, be made available by the Company
generally to its executives and key management employees, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plan or arrangement.

(d)Indemnification and D&O Insurance.  During Executive’s employment and for the
period of time following termination of Executive for any reason during which
time Executive could be subject to any claim based on his position in the
Company, Executive will receive the maximum indemnification protection from the
Company as permitted by the Company’s by-laws and shall be covered, with respect
to matters arising during Executive’s employment with or service as a director
of the Company, under the Company’s directors’ and officers’ insurance policy in
amounts at least equal to that which is provided to any other director or
officer of the Company.

4.Reimbursement of Business Expenses.  The Company shall reimburse the Executive
for travel, entertainment, business development and other expenses reasonably
and necessarily incurred by the Executive in connection with the Company’s
business. Expense reimbursement shall be subject to such policies the Company
may adopt from time to time, included with respect to pre-approval. The Company
will also reimburse Executive for all reasonable expenses (including attorneys’
fees) incurred by Executive in connection with the negotiation and execution of
this Agreement, up to an aggregate maximum of $9,999.99 provided that reasonable
documentation of such expenses is delivered to the Company.

5.Certain Definitions.

(a)Cause. “Cause” means: (i) conduct by the Executive constituting a material
act of misconduct in connection with the performance of the Executive’s duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of (A) any

2

--------------------------------------------------------------------------------

 

felony; or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud; (iii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Executive’s
position; (iv) continued material and substantial non-performance by the
Executive of the Executive’s material responsibilities hereunder (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Board; (v) a material and substantial breach by the
Executive of any of the Executive’s confidentiality, noncompetition,
nonsolicitation or other similar restrictive covenant obligations to the
Company; (vi) a material and substantial violation by the Executive of any of
the Company’s written employment policies; or (vii) failure to cooperate with a
bona fide internal investigation by or on behalf of the Board or an authorized
committee thereof or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

(b)Disability. “Disability” means the inability of Executive to perform
Executive’s duties under this Agreement, whether with or without reasonable
accommodation, because Executive has become permanently disabled within the
meaning of any policy of disability income insurance covering employees of the
Company then in force. In the event the Company has no policy of disability
income insurance covering employees of the Company in force when Executive
becomes disabled, the term “Disability” shall mean the inability of Executive to
perform Executive’s duties under this Agreement, whether with or without
reasonable accommodation, by reason of any incapacity, physical or mental, which
the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines to have incapacitated Executive
from satisfactorily performing all of Executive’s usual services for the
Company, with or without reasonable accommodation, for a period of at least one
hundred twenty (120) days during any twelve (12) month period (whether or not
consecutive). Based upon such medical advice or opinion, the determination of
the Board shall be final and binding and the date such determination is made
shall be the date of such Disability for purposes of this Agreement. Nothing in
this Section shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(c)Good Reason.  “Good Reason” means that the Executive has complied with the
Good Reason Process (defined below) following the occurrence of any of the
following events: (i) a material diminution in the Executive’s responsibilities,
authorities, powers, functions or duties; (ii) a material reduction in
Executive’s then-current Base Salary or target annual incentive compensation,
except for across-the-board reductions based on the Company’s financial
performance similarly affecting all or substantially all senior management
employees of the Company; or (iii) the relocation of the Executive’s principal
place of business to a place that is more than twenty-five (25) miles from
Executive’s current location of employment as of the Effective Date.
Notwithstanding the above, none of the following shall be considered Good
Reason: (x) the mere occurrence of a Sale Event; (y) any change in the identity
of the surviving corporation in the event of a Sale Event; or (z) any change in
the status of the surviving corporation after a Sale Event as a public or
private company.

3

--------------------------------------------------------------------------------

 

(d)Good Reason Process. “Good Reason Process” means that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition; (iii)
the Executive cooperates in good faith with the Company’s efforts, for a period
of 30 days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Executive reasonably determines in good
faith that the Good Reason condition continues to exist; and (v) the Executive
terminates the Executive’s employment within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period as
reasonably determined in good faith by the Executive, Good Reason shall be
deemed not to have occurred.

(e)Sale Event Period.  “Sale Event Period” means the period beginning on the
date three (3) months prior to, and ending on the date eighteen (18) months
after, the consummation of a Sale Event (as defined in the Plan).

(f)Terminating Event.  A “Terminating Event” means termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason.  A Terminating Event does not include: (i) the ending of the Executive’s
employment due to the Executive’s death or Disability, (ii) the Executive’s
resignation for any reason other than for Good Reason, or (iii) the Company’s
termination of the Executive’s employment for Cause.

6.Severance and Accelerated Vesting if a Terminating Event Occurs within the
Sale Event Period.  In the event a Terminating Event occurs within the Sale
Event Period, subject to the Executive signing and complying with a separation
agreement in the form attached hereto as Exhibit B (the “Separation Agreement
and Release”) and the Separation Agreement and Release becoming irrevocable
pursuant to its terms, all within 60 days after the Date of Termination (defined
below), the following shall occur:

(a)the Company shall pay to the Executive a lump sum in cash in an amount equal
to the sum of (i) eighteen (18) months of the Executive’s then-current Base
Salary in effect immediately prior to the Terminating Event (or the Executive’s
Base Salary in effect immediately prior to the Sale Event, if higher) and
(ii) an amount representing 1.5 times the Executive’s target annual incentive
compensation for the year in which the termination occurs;

(b)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall pay the remainder of the premiums
for the Executive’s and the Executive’s family’s participation in the Company’s
group health plans for eighteen (18) months or the Executive’s COBRA health
continuation period, whichever ends earlier; and

(c)notwithstanding anything to the contrary in any applicable option agreement,
restricted stock unit award or other stock-based award agreement, including
those under the Plan (collectively, “Equity Awards”), all (i) vesting provisions
of Executive’s then outstanding Equity Awards shall immediately accelerate and
(ii) the Company’s repurchase rights with respect to all such outstanding Equity
Awards shall immediately lapse, in each case,

4

--------------------------------------------------------------------------------

 

in full such that as of the Date of Termination all of Executive’s then
outstanding Equity Awards shall be 100% vested; provided, however, that for the
avoidance of doubt, for any Equity Awards that include both a performance-based
vesting condition (which may include the achievement of a specified stock price
or market capitalization) and a time-based vesting condition or any Equity
Awards that vest solely upon the achievement of a performance-based vesting
condition, no acceleration shall be provided unless such performance-based
vesting condition has been satisfied as of the Date of Termination and provided,
further that in determining whether the achievement of a specified stock price
as reported on the NASDAQ Stock Market has been satisfied, such price shall be
deemed satisfied to the extent that the consideration payable per share of
Common Stock of the Company in connection with such Sale Event, as determined in
good faith by the Board or the Compensation Committee, exceeds such stock price.

The amounts payable under Section 6(a) and (b) shall be paid or, with respect to
Section 6(b), commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

7.Severance if a Terminating Event Occurs Outside the Sale Event Period.  In the
event a Terminating Event occurs at any time other than during the Sale Event
Period, subject to the Executive signing and complying with the Separation
Agreement and Release and the Separation Agreement and Release becoming
irrevocable pursuant to its terms, all within 60 days after the Date of
Termination, the following shall occur:

(a)the Company shall pay to the Executive a lump sum in cash in an amount equal
to the sum of (i) twelve (12) months of the Executive’s then-current Base Salary
in effect immediately prior to the Terminating Event and (ii) the Executive’s
target annual incentive compensation for the year in which the termination
occurs;

(b)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall pay the remainder of the premiums
for the Executive’s and the Executive’s family’s participation in the Company’s
group health plans for eighteen (18) months or the Executive’s COBRA health
continuation period, whichever ends earlier;

(c)notwithstanding anything to the contrary in any Equity Award, with respect to
all Equity Awards that include a time-based vesting condition, (i) such Equity
Awards shall vest immediately with respect to a number of shares underlying such
Equity Awards that would have vested had Executive remained employed with the
Company for an additional 12 months following the Date of Termination and (ii)
the Company’s repurchase rights shall lapse with respect to a number of shares
subject to such outstanding Equity Awards for which such repurchase rights would
have lapsed had Executive remained employed with

5

--------------------------------------------------------------------------------

 

the Company for an additional 12 months following the Date of Termination;
provided, however, that for the avoidance of doubt, for any Equity Awards that
include both a performance-based vesting condition (which would include the
achievement of a specified stock price or market capitalization) and a
time-based vesting provision or any Equity Awards that vest solely upon the
achievement of a performance-based vesting condition, no acceleration shall be
provided unless such performance-based vesting condition has been satisfied as
of the Date of Termination, and any acceleration provided shall be subject to
Section 7(d) below; and

(d)notwithstanding anything to the contrary in any Equity Award containing
performance-based vesting conditions, including in any Equity Award containing
vesting conditions that are both performance-based and time-based (“Performance
Award”), if such performance-based vesting conditions have been satisfied as of
the Date of Termination, such Performance Award shall immediately accelerate and
be immediately exercisable in full, and the Company’s repurchase rights in such
Performance Award shall immediately lapse, as applicable, such that such
Performance Award is 100% vested as of the Date of Termination.

The amounts payable under Section 7(a) and (b) shall be paid or, with respect to
Section 7(b), commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

8.Employee NDA.  The terms of the Employee NDA between the Company and the
Executive, attached hereto as Exhibit A, are in full force and effect and are
incorporated by reference in this Agreement.  The Executive hereby reaffirms the
terms of the Employee NDA as a material term of this Agreement.

9.Additional Limitation.  

(a)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  

6

--------------------------------------------------------------------------------

 

(i) cash payments not subject to Section 409A of the Code; (ii) cash payments
subject to Section 409A of the Code; (iii) equity-based payments and
acceleration; and (iv) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(b)For purposes of this Section 9(b), the “After Tax Amount” means the amount of
the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to Section 9(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company  (provided such firm may not be the same
firm engaged as the accountant or auditor for the individual, entity or group
effecting the change in control event triggering the implication of Section
280G)  (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive.  Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

10.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “separation from service” within the meaning of Section 409A of
the Code (“Separation from Service”), the Company determines that the Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s Separation from
Service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Executive’s Separation from
Service, or (ii) the Executive’s death.

(b)The parties intend that this Agreement will be administered as exempt from,
Section 409A of the Code and if not so exempt, this Agreement shall be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its exemption from of compliance
with Section 409A of the Code, the provision shall be read in such a manner so
that all payments hereunder are exempt from, or comply with, as applicable,
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

7

--------------------------------------------------------------------------------

 

(c)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(d)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s Separation from Service. The determination of
whether and when a Separation from Service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

11.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law. Nothing herein shall be construed to require
the Company to structure any compensation arrangement in a way that is most
tax-favorable to the Executive.

12.Notice and Date of Termination.

(a)Notice of Termination.  The Executive’s employment with the Company may be
terminated by the Company or the Executive at any time and for any reason. Any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with this Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.

(b)Date of Termination.  “Date of Termination” shall mean, subject to Section
10(d) above, as applicable: (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated on account of Executive’s Disability or by
the Company for Cause or without Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Executive for
any reason except for Good Reason, 30 days after the date on which a Notice of
Termination is given, and (iv) if the Executive’s employment is terminated by
the Executive with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive

8

--------------------------------------------------------------------------------

 

gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

13.Governing Law.  This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles.

14.Consent to Jurisdiction.  The parties hereby consent to the jurisdiction of
the state and federal courts in the State of California. Accordingly, with
respect to any such court action, the Executive submits to the personal
jurisdiction of such courts.

15.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to compensation, severance pay, benefits and accelerated
vesting and supersedes in all respects all prior agreements between the parties
concerning such subject matter, including without limitation the Superseded
Employment Agreements. Notwithstanding the foregoing, the Employee NDA, the Plan
and the Equity Documents shall not be superseded by this Agreement and the
Executive acknowledges and agrees that any such agreements remain in full force
and effect.

16.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight currier service of by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

19.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a member of the Board of Directors or
another duly authorized representative of the Company.

20.Assignment and Transfer by the Company; Successors.  The Company shall have
the right to assign and/or transfer this Agreement to any entity or person,
including without limitation the Company’s parents, subsidiaries and other
affiliates. The Executive expressly consents to such assignment and/or transfer.
This Agreement shall inure to the benefit of and be enforceable by the Company’s
successors and assigns.

9

--------------------------------------------------------------------------------

 

21.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due to the Executive under this Agreement, the Company
shall continue such payments to the Executive’s beneficiary designated in
writing to the Company prior to the Executive’s death (or to the Executive’s
estate, if the Executive fails to make such designation).

22.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

23.Defend Trade Secrets Act of 2016. Executive understands that pursuant to the
federal Defend Trade Secrets Act of 2016, Executive shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

[Signature Page Follows]

10

--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

FATE THERAPEUTICS, INC.

 

By:

 

/s/ Cindy Tahl

Name:

 

Cindy Tahl

Title:

 

General Counsel

 

EXECUTIVE:

 

/s/ J. Scott Wolchko

J. Scott Wolchko

 

 

 

[Signature Page to Amended and Restated Employment Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Executed Employee NDA

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

 

I enter into this Separation Agreement and Release (the “Release”) pursuant to
Section 6 or Section 7, as applicable, of the Amended and Restated Employment
Agreement between Fate Therapeutics, Inc., a Delaware corporation (the
“Employer”), and me dated January [_], 2018 (the “Employment Agreement”).  I
acknowledge that my timely execution and return and my non-revocation of this
Release are conditions to the payments and benefits pursuant to Section 6 or
Section 7, as applicable, of the Employment Agreement.  I therefore agree to the
following terms:

1.Release of Claims.  I voluntarily release and forever discharge the Employer,
its affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
stockholders, members, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when I sign this Release, I have, ever had, now claim to have or ever
claimed to have had against any or all of the Releasees.  This release includes,
without limitation, all Claims:

 

•

relating to my employment by the Employer and/or any affiliate of the Employer
and the termination of my employment;

 

•

of wrongful discharge;

 

•

of breach of contract;

 

•

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act;

 

•

under any other federal or state statute;

 

•

of defamation or other torts;

 

•

of violation of public policy;

 

•

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits (except for such wages, bonuses, incentive
compensation, stock, stock options, vacation pay or other compensation or
benefits otherwise due to me under the Employment Agreement); and

 

•

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

I agree that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released.  This
release does not extend to any obligations incurred under this Release, under
any ongoing Company benefit plans or for indemnification under any
indemnification agreement, the Company’s Bylaws or applicable law.  

 

--------------------------------------------------------------------------------

 

This release does not release claims that cannot be released as a matter of law,
including, but not limited to, my right to file a charge with or participate in
a charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).  

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release.  I represent that
I have not assigned to any third party and I have not filed with any agency or
court any Claim released by this Release.

2.Ongoing Obligations.  I reaffirm my ongoing obligations under the Employment
Agreement, including without limitation my obligations under Section 8 with
respect to the Employee NDA.

3.No Assignment.  I represent that I have not assigned to any other person or
entity any Claims against any Releasee.  

4.Right to Consider and Revoke Release.  I acknowledge that I have been given
the opportunity to consider this Release for a period of twenty-one (21) days
from the date when it is tendered to me.  In the event that I executed this
Release within less than twenty-one (21) days, I acknowledge that such decision
was entirely voluntary and that I had the opportunity to consider this Release
until the end of the twenty-one (21) day period.  To accept this Release, I
shall deliver a signed Release to the Employer’s General Counsel within such
twenty-one (21) day period; provided that I acknowledge that the Employer may
change the designated recipient by notice.  For a period of seven (7) days from
the date when I execute this Release (the “Revocation Period”), I shall retain
the right to revoke this Release by written notice that is received by the
Employer’s General Counsel or other Employer-designated recipient on or before
the last day of the Revocation Period.  This Release shall take effect only if
it is executed within the twenty-one (21) day period as set forth above and if
it is not revoked pursuant to the preceding sentence.  If those conditions are
satisfied, this Release shall become effective and enforceable on the date
immediately following the last day of the Revocation Period (the “Effective
Date”).

5.California Civil Code Section 1542.  I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

--------------------------------------------------------------------------------

 

I, being aware of said code section, agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

 

6.Other Terms.

(a)Legal Representation; Review of Release.  I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.  

(b)Binding Nature of Release.  This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c)Amendment.  This Release may be amended only upon a written agreement
executed by the Employer and me.

(d)Severability.  In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release.  In the event of such severance, the remaining
covenants shall be binding and enforceable.  

(e)Governing Law and Interpretation.  This Release shall be deemed to be made
and entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws principles of such State.  The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either the
Employer or me.

(f)Entire Agreement; Absence of Reliance.  I acknowledge that I am not relying
on any promises or representations by the Employer or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.

So agreed.

 

 

J. Scott Wolchko

 

Date

 

 